Exhibit 10.4
ENERGY CONVERSION DEVICES, INC.
Form of Director Restricted Stock Unit Award Agreement
under the Energy Conversion Devices, Inc.
2010 Omnibus Incentive Compensation Plan
Participant:                     
Grant Date:                     , 20____ 

         
Number of Restricted Stock Units:
       
 
 
 
   

This Restricted Stock Unit Award Agreement (“Agreement”), dated as of the Grant
Date, is entered into by and between Energy Conversion Devices, Inc., a Delaware
corporation (the “Company”), and the Participant under the Company’s 2010
Omnibus Incentive Compensation Plan (the “Plan”). The words “you,” “your,” and
similar terms refer to the Participant to whom this Award is granted.
1. Definitions and the Plan. All capitalized terms that are not otherwise
defined in this Agreement have the meanings set forth in the Plan, the text of
which is incorporated into this Agreement by reference. In case of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
2. Number of Shares.
(a) This Agreement entitles you to the number of Restricted Stock Units (RSUs)
set forth above. Each Restricted Stock Unit will have a nominal value equal to
the Fair Market Value of one Share.
(b) The number of Restricted Stock Units shall be adjusted to reflect certain
events affecting the Company’s capitalization in accordance with Section 5.7 of
the Plan.
3. Vesting and Lapse of the Restriction Period. The Restricted Stock Units
(i.e., your rights to receive Shares) in this Award are subject to forfeiture
until they vest. The Restricted Stock Units vest ratably during the 12-month
period beginning on the grant date, 1/12 each month.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.     Restricted Stock Unit Award Agreement
  Page 2 of 4

4. Payment. The Shares represented by the vested Restricted Stock Units shall be
delivered to you within 30 days after you cease to be a director of the Company.
Payment in Shares shall be subject to the Restrictions on Delivery and Resale
set forth below.
5. Rights of the Participant as Shareholder.
(a) This Agreement does not give you any rights of a stockholder. However, if
these Restricted Stock Units vest, you will gain stockholder rights when Shares
are transferred to you.
(b) You shall receive payments equivalent to dividends or other distributions
with respect to Restricted Stock Units underlying Shares on the same date and in
the same form as the Company’s shareholders, provided that you remain a director
of the Company until such dividends or other distributions are paid.
6. Change in Control.
(a) In the event of a Change in Control, there shall be substituted for each
Share subject to the Restricted Stock Units, the number and class of shares into
which each outstanding Share shall be converted pursuant to such Change in
Control, except as follows. If, in connection with the Change in Control, each
outstanding Share is not converted into a class of shares that are publicly
traded, in lieu of each Share subject to the Restricted Stock Units, there shall
be credited to a hypothetical account for you on the date of the Change in
Control a vested amount equal to the Fair Market Value of one Share immediately
before the Change in Control, and such amount shall be increased by interest at
a rate equal to 1% plus the prime rate as published by the Wall Street Journal
on the date of the Change in Control (or, if not published on that date, on the
most recent business day before the Change in Control, or, if not published on
that date, as determined by the Committee immediately before the Change in
Control).
(b) The Restricted Stock Units shall, notwithstanding Section 3, become
immediately vested upon the Change in Control.
(c) The Restricted Stock Units (or the account described in subsection (a),
above) shall be paid within 90 days of a Change in Control if such Change in
Control constitutes a change in control determined under
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder. Otherwise,
payment shall be made on the payment date determined without regard to this
subsection (c).

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.     Restricted Stock Unit Award Agreement
  Page 3 of 4

7. Nontransferability.
(a) Unless the Committee or its designee determines otherwise, you may not
transfer the Restricted Stock Units awarded under this Agreement.
(b) Unless otherwise required by law, your rights and interests under this Award
may not be subject to lien, obligation, or liability.
8. Additional Restrictions on Delivery and Resale. Shares that are otherwise due
to be provided under this Agreement shall not be delivered and you may not sell
any Shares awarded under this Agreement at a time when lifting the restrictions
or sale of the Shares would be prohibited under any applicable federal, state,
local, or exchange laws, rules, or regulations (“Applicable Law”). If payment is
delayed pursuant to this Section 8, payment shall be made no later than the
earliest date at which the Committee reasonably anticipates that the making of
the payment will not cause a violation of Applicable Law.
9. Notices.
(a) Any notice from you to the Company must be in writing and shall be deemed
effective when it is received by the Company at the Company’s principal office.
(b) Any notice from the Company to you must be in writing and shall be deemed
effective when it is personally delivered to you or when it is deposited in the
U.S. Mail, with postage and fees prepaid.
10. Governing Law. This Agreement shall be governed by and interpreted in
accordance with Delaware law, without regard to any principles of Delaware law
that might direct resolution to the laws of a different jurisdiction.
11. Severability. If any provision in this Agreement is determined to be
unenforceable or invalid, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.
12. Waiver. The waiver by you or the Company or an affiliate of the Company of
any provision of this Agreement at any time or for any purpose shall not operate
as or be construed to be a waiver of the same or any other provision of this
Agreement at any subsequent time or for any other purpose.
13. Interpretation and Construction. This Agreement shall be construed and
interpreted by the Committee, in its sole discretion. Any interpretation or
other determination by the Committee (including, but not limited to, correction
of any defect or omission and reconciliation of any inconsistency in the
Agreement or the Plan) shall be binding and conclusive.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.     Restricted Stock Unit Award Agreement
  Page 4 of 4

14. Headings. The headings in this Agreement are provided solely as a
convenience to facilitate reference. The headings shall not be relevant for
purposes of construing or interpreting any part of this Agreement.
15. Entire Understanding. This Agreement and the Plan constitute the entire
understanding between you and the Company and its affiliates regarding this
Award. Any prior agreements, commitments, or negotiations concerning this Award
are superseded.
16. Code Section 409A. This Agreement is intended, and shall be construed, to
comply with the requirements of Section 409A of the Code. Payments made on
account of a cessation of Board service shall be made upon a “separation from
service” within the meaning for Section 409A of the Code.

                  ENERGY CONVERSION DEVICES, INC.,
 
           
 
  By:         
 
    Title:       

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

         
 
 
 
Participant’s Signature    
 
       
 
 
 
Participant’s Name (please print)    

 

 